        Case 1:16-cv-00555-PGG Document 149 Filed 01/10/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



PACIFIC LIFE INSURANCE COMPANY                      CASE NO. 16-cv-00555 (PGG)
and PACIFIC LIFE & ANNUITY
COMPANY,                                            Hon. Paul G. Gardephe

                           Plaintiffs,              ECF Case

            - against –

U.S. BANK NATIONAL ASSOCIATION
and BANK OF AMERICA, N.A.,

                           Defendants.



   NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF APPEARANCE

       PLEASE TAKE NOTICE that pursuant to Rule 1.4 of the Local Rules for the United

States District Courts for the Southern and Eastern District of New York, I, Mark C. Brown, an

associate with the law firm of Sidley Austin LLP, counsel for defendant Bank of America, N.A.

in the above-captioned action, hereby withdraws as an attorney of record, as I am leaving the

firm Sidley Austin LLP. Sidley Austin LLP will continue to serve as counsel of record to Bank

of America, N.A. in the above-captioned action. I hereby request that my name and email

address be removed from the case’s official docket.


Dated: January 10, 2019                               Respectfully Submitted,



                                             By:      /s/ Mark C. Brown
                                                      Mark C. Brown




                                                1
       Case 1:16-cv-00555-PGG Document 149 Filed 01/10/19 Page 2 of 3



IT IS SO ORDERED

Date: January ___, 2019
                                         Hon. Paul G. Gardephe




                                     2
        Case 1:16-cv-00555-PGG Document 149 Filed 01/10/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I, Mark C. Brown, certify that on January 10, 2019, I electronically caused the Notice of

Motion and Motion for Withdrawal of Appearance to be filed with the Clerk of Court using the

CM/ECF system and to be served, via the Court’s CM/ECF system, on counsel of record.



Dated: January 10, 2019                             /s/ Mark C. Brown
                                                    Mark C. Brown




                                               3
